                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 UNITED STATES OF AMERICA                                 )
                                                          )
 v.                                                       )      No. 3:20-CR-00021
                                                          )
 ANMING HU                                                )
                                                          )

                                      DEFENDANT’S MOTION FOR
                                    SPECIFIC JURY QUESTIONNAIRE

         Now comes Anming Hu, by and through counsel, and moves this Honorable Court to use

 a jury questionnaire that will protect his right to a fair trial.

         The Defendant is entitled to a fair and impartial jury. Under the present political and

 cultural climate in this country, this Honorable Court has a heavy burden to uphold the

 Defendant’s rights under the Sixth Amendment.

                 For the reasons stated in the accompanying brief, the Court’s standard Jury

 Questionnaire will not ensure the Defendant has the best chance of a fair and impartial jury to try

 this case. The Government has refused to join in on this motion, even though the proposed

 questionnaire would help the Government select fair jury, as well.

         WHEREFORE, the Defendant requests this Honorable Court grant the use of a specific

 jury questionnaire similar to the one attached to the Brief in support of this motion.

         Respectfully submitted this 28th day of April, 2021.



                                                          s/A. Philip Lomonaco
                                                          A. Philip Lomonaco, BPR#011579
                                                          800 S. Gay Street, Suite 1950

                                                     !1

Case 3:20-cr-00021-TAV-DCP Document 72 Filed 04/28/21 Page 1 of 2 PageID #: 608
                                                       Knoxville, TN 37929
                                                       (865) 521-7422
                                                       (865) 521-7433 fax
                                                       phillomonaco@gmail.com




                                 CERTIFICATE OF SERVICE

          I do hereby certify that a copy of the foregoing document was filed electronically. Notice
 of this filing will be sent by operation of the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt. All other parties will be served by U. S. Mail. Parties
 may access this filing through the Court’s electronic filing system.

                                                       s/A. Philip Lomonaco




                                                  !2

Case 3:20-cr-00021-TAV-DCP Document 72 Filed 04/28/21 Page 2 of 2 PageID #: 609
